Case 19-00803-5-DMW         Doc 35 Filed 10/24/19 Entered 10/24/19 14:49:54                Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION

 IN RE:                                                        CHAPTER 7

 RICE, CHRISTOPHER BYRON,                                      CASE NO. 19-00803-5-DMW

         Debtor.

              THIRD MOTION FOR EXTENSION OF TIME WITHIN WHICH
                 TO FILE COMPLAINT OBJECTING TO DISCHARGE

        NOW COMES Gregory B. Crampton, Chapter 7 Trustee herein (“Trustee”) and pursuant
 to Bankruptcy Rule 4004(b), moves the Court for entry of an Order allowing an extension of time
 within which to file a Complaint objecting to discharge of Debtor for an additional 14 days to
 and including November 8, 2019. In support of this Motion, the Trustee respectfully shows the
 Court the following:

         1.     The Debtor filed a voluntary petition for relief under Chapter 7 on February 22,
 2019.

        2.     Gregory B. Crampton was appointed Chapter 7 Trustee in the above case on
 February 26, 2019.

         3.     The Section 341 meeting of creditors was held March 27, 2018.

       4.      On August 26, 2019, the Court entered an Order extending the deadline to file a
 complaint objecting to discharge until October 25, 2019.

         5.     The Trustee needs additional time to review Debtor’s financial information,
 including information obtained by Rick Hinson, Bankruptcy Analyst in the office of the United
 States Bankruptcy Administrator, and forwarded to the Trustee on May 28, 2019.

        6.     The Trustee’s office contacted Richard D. Sparkman, counsel for Debtor, and he
 does not oppose the Trustee’s request for an extension of time.

        7.      The best interests of the Debtor, his creditors, and the estate will be served by the
 allowance of this Motion.

        WHEREFORE, the Trustee respectfully requests the entry of an Order allowing and
 authorizing an extension of time within which to file a Complaint objecting to discharge of
 Debtor for an additional 14 days to and including November 8, 2019.
Case 19-00803-5-DMW      Doc 35 Filed 10/24/19 Entered 10/24/19 14:49:54     Page 2 of 3




       This the 24th day of October, 2019.

                                                 s/Gregory B. Crampton
                                                 Gregory B. Crampton
                                                 State Bar #991
                                                 Chapter 7 Trustee
                                                 NICHOLLS & CRAMPTON, P.A.
                                                 Post Office Box 18237
                                                 Raleigh, North Carolina 27619
                                                 Telephone: (919) 781-1311




                                             2
Case 19-00803-5-DMW        Doc 35 Filed 10/24/19 Entered 10/24/19 14:49:54             Page 3 of 3




                                 CERTIFICATE OF SERVICE

        It is hereby certified that the foregoing THIRD MOTION FOR EXTENSION OF TIME
 WITHIN WHICH TO FILE COMPLAINT OBJECTING TO DISCHARGE was served this day
 by CM/ECF electronic email service or by placing a copy thereof in a depository under the
 exclusive care and custody of the United States Postal Service in a postage prepaid envelope and
 properly addressed as follows:

         Marjorie K. Lynch                    VIA CM/ECF EMAIL SERVICE ONLY
         Bankruptcy Administrator             Richard D. Sparkman
         434 Fayetteville Street, Ste. 620    Attorney for Debtor
         Raleigh, NC 27601                    Richard D. Sparkman & Assoc., P.A.
                                              P.O. Drawer 1687
                                              Angier, NC 27501-1687
         Christopher Byron Rice
         508 Weycroft Drive
         Cary, NC 27519

        This the 24th day of October, 2019.

                                                     s/Phyllis W. Hill
                                                     Phyllis W. Hill
                                                     Paralegal




                                                3
